Citation Nr: 0033284	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  93-20 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the spine.  

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the thoracic spine.  

3.  Entitlement to an evaluation in excess of 20 percent for 
arthritis of the cervical spine.  

4.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee.  

5.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee.  

6.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right elbow.  

7.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy due to B-12 deficiency.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to May 1945 
and from March 1947 to November 1970.  

The issues on appeal were originally before the Board in 
September 1995 when they were remanded for additional 
evidentiary development.  At that time they were styled, in 
pertinent part, as being entitlement to an increased rating 
for multiple joint arthritis, rated 30 percent disabling and 
entitlement to a compensable rating for peripheral 
neuropathy.  By rating decision dated in February 1997, the 
RO granted an increased rating for the service-connected 
peripheral neuropathy to 10 percent.  

The issues on appeal were back before the Board in April 1998 
when they were again remanded for evidentiary development.  
In part, the Board directed the RO to schedule the veteran 
for an orthopedic examination to determine the specific 
joints which were affected by degenerative arthritis and to 
thereafter rate all major joints and groups of minor joints, 
identified as being affected by degenerative arthritis, 
separately.  The issues on appeal have been changed on the 
title page of this decision to reflect the separate ratings 
assigned for the degenerative arthritis.  

During the pendency of this appeal, the veteran was granted 
an increased rating for his peripheral neuropathy and as 
noted above, was assigned separate evaluations for joints 
affected by degenerative arthritis.  The appellant is 
generally presumed to be seeking the maximum benefit 
available by law, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The veteran 
has not expressed satisfaction with the ratings assigned.

REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In November 2000, the veteran submitted additional evidence 
pertinent to the issues on appeal.  The veteran did not waive 
consideration of the evidence by the RO.  Regulations provide 
that any pertinent evidence submitted by the veteran or his 
representative which is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the veteran.  38 C.F.R. § 20.1304(c) 
(2000).  In this case, the veteran did not waive that 
procedural right.  Therefore, this case must be returned to 
the RO for consideration of the evidence submitted directly 
to the Board.  The RO also notes the veteran has requested a 
hearing before a member of the Board.  A hearing on appeal 
must be granted when, as in this case, an appellant expresses 
a desire for a hearing.  38 C.F.R. § 20.700(a) (2000).

The case is REMANDED to the RO at this time for the following 
development:


1.  The RO should undertake a review of 
the entire record including the evidence 
submitted subsequent to the April 1998 
Board decision.  After undertaking any 
further development deemed appropriate in 
view of the additional evidence, the RO 
should readjudicate the issues on appeal.  
The RO's decision must be based on a 
consideration of all the evidence of 
record pursuant to Hanzan v. Gober, 10 
Vet. App. 511 (1997).  If any of the 
issues remain denied, the RO should issue 
a supplemental statement of the case to 
the veteran and his representative.  

2.  If, after the RO readjudicates the 
claims and any issues remain denied, the 
RO should contact the veteran and 
ascertain whether he still desires a 
hearing before a member of the Board and, 
if so, what type of hearing he so desires 
(travel board or videoconference).  The 
RO should take appropriate action to 
either schedule a Travel Board hearing or 
forward the case to the Board for a 
videoconference hearing.  


The Board intimates no opinion as to any final outcome 
warranted in this case.  The appellant need take no action 
until so notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark J. Swiatek
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



